Executive Employment Agreement

This Executive Employment Agreement (the “Agreement”) is made as of 9/1/13
between IDS Industries, Inc. with its principal place of business located at
Nevada (the "Company") and S. Scott Plantinga, located in Huntington Beach, CA
(the "Executive").

1. Terms of Employment

(a) Position. Company hereby employs the Executive as Chief Executive Officer,
and the Executive accepts such employment with Company subject to the terms and
conditions of this Agreement.

(b) Duties. Executive shall have such duties and responsibilities as may be
assigned by the Board of Directors not inconsistent with the position.

(c) Dedication. Executive shall devote his full business time and best efforts
to the business and affairs of the Company.

(d) Performance. Executive shall faithfully and diligently perform Executive’s
duties in conformity with the directions of the Company and serve the Company to
the best of Executive’s abilities.

(e) Permitted Activities. Executive may:

(i)     Serve on industry, trade, civic or charitable boards or committees;

(ii)    Engage in charitable activities and community affairs; and

(iii)  Manage personal investments, as long as such activities do not materially
interfere with the performance of Executive's duties and responsibilities.

Compensation

(a) Base Salary

(i)       Salary. Executive shall receive a base salary in the amount of
$121,000 as a "Base Salary". Contract date recognized as 8/31/13 so therefore
would be corrected through a retro-active adjustment based on this initiation
date.

(ii)      Payment. The Base Salary shall be payable in accordance with the
customary payroll practices of the Company.

(iii)    Adjustments. The Base Salary may be increased from time to time during
the term of this Agreement in the sole discretion of the Company Board of
Directors.

(b) Signing Bonus. Upon execution of this Agreement, Company shall pay
to Executive an initial signing bonus of $25,000.

(c) Annual Bonus. For each fiscal year during the term of employment, the
Executive shall be eligible to receive a bonus in a range of 15 – 200% based on
performance, and as may be determined from time to time by the Board in its
discretion.

(d) Incentive Compensation. During the term of employment, the Executive shall
be eligible to participate in any equity-based incentive compensation plan or
program adopted by the Company.

 

 



(i) Stock Based Compensation. Shall include 6,500,000 shares of IDS Industries
f/k/a IDS Solar Technologies (IDST) granted to the Executive immediately upon
initiation of this Agreement.

(ii) ESOP. When the Board creates this program Executive program shall include
execution back dated to March of 2013

(iii) Roth IRA. Shall be funded by IDS Industries with Executive to be the
beneficiary name each year of this contract. It will receive maximum allowable
contribution to a Roth IRA as defined by Federal laws.

(iv) at the one year anniversary of this 2 year contract the Executive will have
the option to an additional 500,000 shares

3. Expenses

(a) Reimbursement. Company shall pay all reasonable travel, dining and other
ordinary, necessary and reasonable business expenses incurred by the Executive
in the performance of his duties under this Agreement, subject to budget and/or
other limitations or conditions imposed by the Executive Committee and/or the
Board.

(b) Substantiation. The Executive shall, as a condition of any such payment or
reimbursement, submit verification, substantiation and documentation of the
nature and amount of such expenses in accordance with the policies of Company
from time to time.

4. Holiday & Vacation.

(a) Entitlement. The Executive shall be entitled to 4 weeks (20 business days)
of vacation leave each year during the term of this Agreement without any
deduction in his compensation, and at such times within each year as the
Executive may determine, taking into account Company's schedule and the
Executive's duties relative thereto, such vacation leave which a maximum of 2
weeks of vacation shall be carried over at the end of each year if not fully
utilized in that year.

(b) Vacation Benefits upon Termination. Upon the termination or expiration of
the Executive's employment by Company under this Agreement, the Executive shall
be entitled to compensation for any unutilized vacation leave.

(c) Paid Holidays. The Executive shall be entitled to 11 (eleven) recognized
Company Holidays annually that will be paid at throughout the duration of
employment agreement.

5. Benefits.

(a) Term Life Insurance. In addition to any term life insurance provided to
other Executives of Company, Company shall purchase a term life insurance policy
in the amount of $1,000,000 for personal life on the life of the Executive,
commencing on 12/1/13. Executive would identify beneficiaries and the policy
shall remain in effect for the duration of Executive's employment with Company
under this Agreement. The obligation of Company to purchase such policy shall be
conditioned on Executive's successful completion of any required medical
examination(s) such that the policy can be bought at standard rates. The
Executive shall, in his sole discretion, name the beneficiaries of the policy.

2

 

(b) Key Man Life Insurance. A matching term life insurance policy for IDS
Industries as the beneficiary in the amount of $1,000,000 for personal life on
the life of the Executive, commencing on 12/1/13. The policy shall remain in
effect for the duration of Executive's employment with Company under this
Agreement. The obligation of Company to purchase such policy shall be
conditioned on Executive's successful completion of any required medical
examination(s) such that the policy can be bought at standard rates. The
Executive shall, in his sole discretion, name the beneficiaries of the policy

(c) Pension. As part of the compensation for services rendered under this
Agreement, Executive shall be entitled to participate in the Company's pension,
profit sharing, and 401K plans if such plans are established by Company.

(c) Automobile. The Company shall make available to Executive a car through a
lease agreement not to exceed $450/month for professional (and private) use.

(d) Membership. Company shall pay for the Executive's expenses of membership,
receipt of publications, and other participation in the relevant programs and
activities of the Cabana Club of Huntington Beach.

6. Representations and Warranties. The Company and the Executive respectively
represents and warrants to each other that each respectively is fully authorized
and empowered to enter into the Agreement and that their entering into the
Agreement and to each parties' knowledge the performance of their respective
obligations under the Agreement will not violate any agreement between the
Company or the Executive respectively and any other person, firm or organization
or any law or governmental regulation.

7. Confidential Information

(a) Obligation. The Executive agrees to maintain the strict confidentiality of
all Confidential Information during the term of this Agreement and thereafter.

(b) Scope. For purposes of this Agreement, "Confidential Information" shall mean
all information and materials of Company, and all information and materials
received by Company from third parties (including but not limited to affiliates,
subsidiaries, chapters, and members of Company), which are not generally
publicly available and all other information and materials which are of a
proprietary or confidential nature, even if they are not marked as such.

(c) Survival. This provision shall survive the termination of this Agreement
indefinitely.

8. Intellectual Property

(a) Ownership. Executive agrees that  all copyrights, trademarks, patents, and
other intellectual property rights to works or marks arising in from or in
connection with the Executive's employment by Company are "work made for hire"
within the definition of Section 101 of the Copyright Act (17 U.S.C. 101) and
shall remain the sole and exclusive property of Company.

(c) Assignment of Interest. To the extent any work product is not deemed to be a
work made for hire within the definition of the Copyright Act, Executive with
effect from creation of any and all work product, hereby assigns, and agrees to
assign, to Company all right, title and interest in and to such work product,
including but not limited to copyright, all rights subsumed thereunder, and all
other intellectual property rights, including all extensions and renewals
thereof.

3

 

(d) Moral Rights. Executive also agrees to waive any and all moral rights
relating to the work product, including but not limited to, any and all rights
of identification of authorship and any and all rights of approval, restriction
or limitation on use, and subsequent modifications.

(e) Assistance. Executive further agrees to provide all assistance reasonably
requested by Company, both during and subsequent to the Term of this Agreement,
in the establishment, preservation and enforcement of Company's rights in the
work product.

(f) Return of Property. Upon the termination of this Agreement, Executive agrees
to deliver promptly to Company all printed, electronic, audio-visual, and other
tangible manifestations of work product, including all originals and copies
thereof.

9. Non-Competition

(a) Restrictions. During the term of this Agreement and for a period of 2 Years
of direct competition immediately following the termination of this Agreement,
Executive shall not, directly or indirectly, without the prior written consent
Company, own, manage, operate, join, control, finance or participate in the
ownership, management, operation, control or financing of, or be connected as an
officer, director, employee, partner, principal, agent, representative, or
consultant of any Entity engaged in the Restricted Business of Solar Generators.

(b) Exceptions. Executive shall not be deemed to be in contravention of the
foregoing if Employee participates as a passive investor holding up to 1% of the
equity securities of an Entity engaged in the Restricted Business, which
securities are publicly traded.

10. Non-Solicitation.

During the term of this Agreement and for a one year period after any
termination of this Agreement, Executive will not, without the prior written
consent of the Company, either directly or indirectly, on Executive 's own
behalf or in the service or on behalf of others, solicit or attempt to solicit,
divert or hire away any person employed by the Company.

11. Non-Disparagement.

(a) Executive Obligation. Executive will not at any time, during or after the
Term, disparage, defame or denigrate the reputation, character, image, products
or services of the Company, or of any of its Affiliates, or, any of its or its
Affiliate s directors, officers, stockholders, members, employees or agents.

(b) Company Obligation. The Company will not, except as may be required by law,
issue any official press release or statement which is intended to disparage
Executive.

12. Acknowledgement.

Executive expressly acknowledges that the covenants of this Agreement are
supported by good and adequate consideration, and that such covenants are
reasonable and necessary in terms of duration, scope and geographic area to
protect the legitimate business interests of Company.

4

 

13. Term of Employment

(a) Initial Term. The term of the Executive's employment under this Agreement
shall commence on the Effective Date and continue until 8/31/15 (the "Term"),
unless his employment is sooner terminated pursuant to the provisions of the
Termination of Employment section.

(b) Automatic Renewal. Commencing on 9/1/15 and on each anniversary of that date
thereafter, the Term shall be extended for an additional one year period.

(c) Notice Not to Renew. Either party may give notice of the intention not to
extend the Term in writing at least 120 days prior to each such anniversary
date.

14. Termination of Employment

(a) Termination Upon Death. This Agreement shall terminate automatically upon
the death of the Executive.

(b) Automatic Termination Upon Disability. This Agreement shall terminate
automatically upon Total Disability of the Executive.

Total Disability. Total Disability means the Executive is unable to perform the
duties set forth in this Agreement for a period of twelve consecutive weeks, or
90 cumulative business days in any 12-month period, as a result of physical or
mental illness or loss of legal capacity.

(c) Termination Upon Retirement. The Executive may voluntarily terminate this
Agreement at any time by reason of Retirement. 

Retirement. Retirement is the cessation by Executive of all full-time employment
of any kind.

(d) Termination by the Company For Cause. The Company shall have the right to
terminate Executive's employment under this Agreement at any time for Cause,
which termination shall be effective immediately. Termination for "Cause" shall
include termination for:

(i)      material breach of this Agreement by Executive;

(ii)    intentional nonperformance or misperformance of such duties, or refusal
to abide by or comply with the reasonable directives of his superior officers,
or the Corporation's policies and procedures;

(iii)   Executive's gross negligence in the performance of his material duties
under this Agreement;

(iv)   Executive's willful dishonesty, fraud or misconduct with respect to the
business or affairs of the Corporation, that in the reasonable judgment of the
President and/or the Board of Directors materially and adversely affects the
Corporation;

(v)     Executive's conviction of, or a plea of nolo contendere to, a Class I or
II felony or other crime involving;

5

 

(vi)   the commission of any act in direct or indirect competition with or
materially detrimental to the best interests of Corporation that is in breach of
Executive s fiduciary duties of care, loyalty and good faith to Corporation.

Cause will not, however, include any actions or circumstances constituting Cause
under (i) or (ii) above if Executive cures such actions or circumstances within
30 days of receipt of written notice from Corporation setting forth the actions
or circumstances constituting Cause. In the event Executive's employment under
this Agreement is terminated for Cause, Executive shall thereafter have no right
to receive compensation or other benefits under this Agreement. Exception to be
expenses and any earned income up to that point in time.

(e) Termination by the Company Without Cause. The Company may upon a majority
vote of the Board of Directors, terminate the Executive's employment under this
Agreement without Cause at any time upon 120 days prior written notice to the
Executive. Executive shall be entitled to Severance Benefits as stated in the
Termination Benefits section.

(f) Termination Upon a Change in Control. If the Executive's employment is
terminated by the Company without Cause or by the Executive for Good Reason in
connection with or within two years after Change in Control, the Executive shall
be entitled to Severance Benefits as stated in the Termination Benefits section.

(g) Change in Control. For purposes of this Agreement, unless the Board
determines otherwise, a Change of Control of the Company shall be deemed to have
occurred at such time as:

(i)       any person (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the Exchange Act)) is or becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of voting securities of the Company representing more than 50% of
the Company s outstanding voting securities or rights to acquire such securities
except for any voting securities issued or purchased under any employee benefit
plan of the Company or its subsidiaries; or

(ii)      any sale, lease, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company; or

(iii)    a plan of liquidation of the Company or an agreement for the sale or
liquidation of the Company is approved and completed; or

(iv)     the Board determines in its sole discretion that a Change in Control
has occurred, whether or not any event described above has occurred or is
contemplated.

(h) Termination by the Executive for Good Reason.  The Executive may terminate
his employment under this Agreement for Good Reason, in which case the Executive
shall be entitled to Severance Benefits as stated in the Termination Benefits
section. For purposes of this Agreement, "Good Reason" shall mean the occurrence
of any of the following events without the Executive's written consent:

(i)       a material diminution of the Executive's title, authority, status,
duties or responsibilities;

6

 

(ii)      any reduction in the Executive's Base Salary;

(iii)    a material breach by the Company of this Agreement; or

(iv)     the Company requires Executive to locate his office to a location more
than fifty miles outside of the metropolitan area of the Executive's home city. 

(i) Termination by the Executive Without Good Reason. The Executive may
terminate his employment under this Agreement at any time for any reason or no
reason by giving the Company 30 days prior written notice of the termination.
Following any such notice, the Company may reduce or remove any and all of
Executive s duties, positions and titles with the Company, and any such
reduction or removal shall not constitute Good Reason.

(j) Notice Requirements. Any Termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with the Notice section of this
Agreement. For purposes of this Agreement, a "Notice of Termination" means a
written notice which:

(i)       indicates the specific termination provision in this Agreement relied
upon,

(ii)      to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated and

(iii)    if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date.

The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive's or the Company's
rights hereunder.

(k) Date of Termination. "Date of Termination" means:

(i)       if the Executive's employment is Terminated by the Company for Cause,
or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be,

(ii)      if the Executive's employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination and

(iii)    if the Executive's employment is terminated by reason of death,
Retirement or Disability, the Date of Termination shall be the date of death or
Retirement of the Executive or the Disability Effective Date, as the case may
be.

(l) Release. Notwithstanding anything in the Severance Benefits section to the
contrary, in no event shall the Executive be entitled to receive any amounts,
rights or benefits under the Severance Benefits section unless the Executive
executes a release of claims against the Company.

7

 

15. Compensation Upon Termination

(a) Accrued Obligations. "Accrued Obligations" shall mean, as of the Date of
Termination, the sum of:

(i)       the Executive's base salary under this Agreement through the Date of
Termination to the extent not theretofore paid,

(ii)      the amount of any deferred compensation and other cash compensation
accrued by the Executive as of the Date of Termination to the extent not
theretofore paid,

(iii)    any vacation pay, expense reimbursements and other cash entitlements
accrued by the Executive as of the Date of Termination to the extent not
theretofore paid,

(iv)     any grants and awards vested or accrued under any equity-based
incentive compensation plan or program and

(v)      all other benefits which have accrued as of the Date of Termination.
For the purpose of this definition, except as provided in the applicable plan,
program or policy, amounts shall be deemed to accrue ratably over the period
during which they are earned, but no discretionary compensation shall be deemed
earned or accrued until it is specifically approved by the Board in accordance
with the applicable plan, program or policy.

With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section shall include, without limitation, and Executive shall
be entitled after the Disability Effective Date to receive. 

(b) Severance Benefits. "Severance Benefits" shall mean, as of the Date of
Termination, an amount equal to the sum of (i) the Executive's then-current
annual base salary, plus (ii) the average of the sum of the highest bonus
amounts earned by the Executive during the Employment Period. 

(c) Additional Compensation. (removed)

(d) Cause; Without Good Reason. If the Executive's employment is terminated By
the Company For Cause or By the Executive Without Good Reason during the
Employment Period, the Company shall provide to the Executive the Accrued
Obligations, and shall have no other severance obligations under this agreement.
In such case, all Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days of the Date of Termination.

(e) Without Cause; With Good Reason. If the Executive's employment is terminated
By the Company Without Cause or By the Executive With Good Reason during the
Employment Period, the Company shall provide to the Executive the Accrued
Obligations and the Severance Benefits as described above.  In such case, all
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination and all Severance Benefits shall be payable
in substantially equal monthly installments for a period of 12 months (the
"Severance Period") in accordance with the Company's regular payroll practices.

(f) Death, Disability or Retirement. If Executive s employment is terminated by
reason of Executive’s death, Disability or Retirement, the Company shall pay to
the Executive (or the Executive’s estate or beneficiaries) the Accrued
Obligations. In such case, all Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of Executive’s death, Disability
or Retirement.

8

 

(g) Nature of Payments. Any amounts due under this Section are in the nature of
severance payments considered to be reasonable by the Company and are not in the
nature of a penalty.

16. Indemnification. The Company shall indemnify the Executive, to the maximum
extent permitted by applicable law and by its certificate of incorporation,
against all costs, charges and expenses incurred or sustained by the Executive
in connection with any action, suit or proceeding to which he may be made a
party by reason of being an officer, director or employee of the Company or of
any subsidiary or affiliate of the Company or any other corporation for which
the Executive serves in good faith as an officer, director, or employee at the
Company's request.

17. General Provisions
(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and supersedes all prior agreements, representations and
understandings of the parties, written or oral.

(b) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.

(c) Amendment. This Agreement may be amended only by written agreement of the
parties.

(d) Notices. All notices permitted or required under this Agreement shall be in
writing and shall be delivered in person or mailed by first class, registered or
certified mail, postage prepaid, to the address of the party specified in this
Agreement or such other address as either party may specify in writing. Such
notice shall be deemed to have been given upon receipt.

(e) Assignment. This Agreement shall not be assigned by either party without the
consent of the other party.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to its
conflict of laws rules.

(g) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

 

IDS Industries, Inc.

 

By: /s/ Scott Plantinga

Print name: Scott Plantinga

Title:Chief Executive Officer

 

/s/ Scott Plantinga
Scott Plantinga

9

 

